Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 9/27/2021 has been fully considered. Claims 1-3, 11, 13, and 18 were amended. Claims 1 -20 have been examined on the merits. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 18 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially” in claims 1, 13, and 18 is a relative term which renders the claim indefinite.  The term "substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate clarification required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 8, 12-16 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zaggl et al. (US 2011/0179549). The device of Zaggl et al. discloses, 
A glove layer for a glove configured for use in hazardous environments, comprising:

a substrate (51)  comprising a palm portion (glove, palm side figure 10), a dorsal portion (figure 10), and a plurality of finger portions (finger stalls, figure 10)  extending from the palm and dorsal portions ; and an adhesive tape (30) affixed to the dorsal portion of the substrate  (Figure 10, 30) and  substantially covering the dorsal portion (as best 

With respect to claim 2, wherein the adhesive tape extends over a plurality of knuckle portions (30, figure 10) of the dorsal portion of the substrate.

With respect to claim 3, the adhesive tape extends from the dorsal portion (from the upper surface) and at least partially over the plurality of finger portions (30, figure 10). 

With respect to claim 4, wherein the substrate comprises a    flame inhibiting material (leather, para 60). 

With respect to claim 8, wherein the substrate comprises a    woven, a nonwoven, or a knit material. (Leather, para 60, it is noted that leather is material that is not woven and therefore meets the claim as recited by applicant)






With respect to claim 13, a glove layer for a glove configured for use in hazardous environments, comprising:

a substrate comprising a palm portion, a dorsal portion, and a plurality of finger portions extending from the palm and dorsal portions (51); and an adhesive tape (30)  affixed to the dorsal portion of the substrate  (Figure 10) and substantially covering the dorsal portion, as best understood, of the substrate opposite the palm portion, wherein the adhesive tape extends from one lateral side of the dorsal portion of the substrate to an opposing lateral side of the dorsal portion of the substrate (30, figure 10, where element spans the dorsal side of the glove near the knuckles), and from a plurality of knuckle portions (Figure 10, 30) of the dorsal portion to a wrist portion of the dorsal portion 30, figure 10) wherein the adhesive tape is 0.20 to 0.35 mm thick (para 0098, table) and comprises a durable laminate (30, figure 3) with a pressure sensitive adhesive to inhibit transmission of heat energy there through (para 0015). 

With respect to claim 14, wherein the adhesive tape extends partially over the plurality of finger portions (Figure 10). 

With respect to claim 15, wherein the substrate is flame resistant (leather, para 60).

With respect to claim 16, wherein the substrate comprises a leather (para 0060). 



With respect to claim 18, a glove layer for a glove configured for use in hazardous environments, comprising:

a substrate (5`) comprising a palm portion, a dorsal portion, and a plurality of finger portions extending from the palm and dorsal portions (Figure 10) ; and an adhesive tape (30) affixed to the dorsal portion of the substrate and substantially covering, as best understood, the dorsal portion of the substrate from one lateral side of the dorsal portion of the substrate to an opposing lateral side of the dorsal portion of the substrate and from and including a of knuckle portions on the dorsal portion of the substrate (Figure 10, see 30 that spans the area below the fingers) to a wrist portion of the dorsal portion of the substrate (Figure 10, 30), wherein the adhesive tape comprises a durable laminate (Figure 3, 30) with a pressure sensitive adhesive (para 0015).   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 9, 10 and 17  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaggl et al in view of Hines et al (US 2012/0146784). The device of Zaggl et al. substantially discloses the claimed invention but is lacking the claimed material.
With respect to claim 7, the device of Hines discloses wherein the substrate comprises a   polyethylene material (glove claim 35, material claim 4). 
With respect to claim 9, wherein the substrate comprises a canvas (para 0010). It is noted that canvas is just a plain weave fabric and the device of Hines teaches a woven fabric having a dense heavy fabric and therefore meets the claim as recited. 
With respect to claim 10, wherein the substrate comprises poly para-phenyleneterephthalamide (para 0010). 
With respect to claim 17, wherein the substrate comprises poly para-phenyleneterephthalamide (claim 4). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed, to utilize the materials taught by Hines et al. in order to provide improved protection for the user (para 0010).
11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaggyl et al. in view of US 2011/0107621. The device of Zaggyl et al substantially discloses the claimed invention but is lacking the material and thickness recited. The device of Mordecai et al. teaches a protective glove (800) having, 
With respect to claim 11, wherein the substrate comprises a .50 mm thick aluminized material comprising a blend of polybenzimidazole synthetic fibers and poly para-phenyleneterephthalamide synthetic fibers. (para 0041). It would have been obvious to a person having ordinary skill in the art to substitute the known material of Moredecai et al. for the material substrate of Zaggyl et al. in order to provide improved provide improved protection to the user (para 0042). 




Claim 5, 6, 19 and 20  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zaggl et al, in view of Gold (US 5,498, 472). The device of Zaggl et al. substantially discloses the claimed invention but is lacking a fleece and liquid impermeable barrier. 
With respect to claim 5, the device of Gold teaches a self-extinguishing fleece (101). 

With respect to claims 6 and 19, liquid impermeable barrier (102)



It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the material taught by Gold in order to provide improved and variable protection (Column 3, lines 5-10). 

Response to Arguments
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO -892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHALE L QUINN/Primary Examiner, Art Unit 3732